Citation Nr: 0835068	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-40 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for low back 
strain with chronic desiccation at L4-5 and degenerative 
facet changes, currently evaluated as 20 percent disabling 
from December 9, 2002, and 40 percent disabling from November 
24, 2007.

3.  Entitlement to an increased rating for neuropathy, left 
thigh, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 through 
February 1977, and June 1981 through July 1983.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran has since relocated and the Montgomery, 
Alabama, RO is handling her claim.

At the veteran's June 2008 Board hearing, she raised the 
claim of entitlement to service connection for depression, 
including as secondary to her service-connected disabilities, 
entitlement to service connection for an injury to her eye, 
and entitlement to a total disability rating based upon 
individual unemployability (TDIU).  Entitlement to service 
connection for residuals of a right eye injury was denied in 
the July 2005 rating decision, so, if it is being raised 
again, it is a matter of whether new and material evidence 
has been received to reopen the claim.  These issues are 
REFERRED to the RO for appropriate action.

The Board notes that the RO granted a separate rating related 
to the veteran's service connected back disability.  In 
particular, neuropathy of the left thigh was related to the 
back disability and granted a separate 10 percent evaluation, 
effective the date of the veteran's increased rating claim.  
This rating is considered a part of the veteran's appeal and 
is, therefore, included in the case caption, above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The veteran is seeking an increased rating for her migraine 
headaches, low back strain, and left thigh neuropathy.  At 
her June 2008 Board hearing, the veteran stated that she was 
regularly treated at a civilian hospital for her service 
connected disabilities.  See hearing transcript at page 13.  
She indicated that she was treated two to three times per 
month at the civilian facility.  Id.  Under 
38 C.F.R. § 3.159(c)(1), VA has a duty to assist the veteran 
in obtaining records from civilian healthcare providers such 
as the one the veteran referred to in the hearing.  Because 
she has not submitted the records herself, VA's duty to 
assist arises.  In order for the veteran's claims folder to 
be complete prior to final adjudication of these claims, this 
matter must be remanded so that VA can obtain fully executed 
authorizations to obtain records from the civilian hospital, 
and attempt to obtain a full copy of the relevant treatment 
records.  

Also, in Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court held in part that VA's duty to notify a claimant 
seeking an increased evaluation included advising the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Although notification letters dated in December 2002 and 
March 2004 were issued in this matter, they do not comply 
with the Vazquez-Flores ruling. The veteran was not notified 
of any of the information required by Vazquez-Flores.

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran of what evidence 
would substantiate her increased rating 
claims. In addition to other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), advise the veteran 
to submit evidence that her conditions 
have worsened, including the effect an 
increased worsening of the conditions have 
on employment and daily life. The veteran 
should be advised that she may submit 
employment records, tax records, or other 
income or employment records to 
substantiate her contention that the 
service-connected disabilities have 
affected her employment and earnings. 
Provide notice of the criteria necessary 
under the appropriate Diagnostic Codes to 
establish entitlement to an increased 
rating.  In so doing, the RO/AMC should 
comply with any directives of the Veterans 
Benefits Administration. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 
(West 2002).

2.  Obtain fully executed authorizations 
to obtain records of treatment from any 
private facility, including the civilian 
hospital referred to in the veteran's 
hearing testimony.  Once authorizations 
are received, attempt to obtain all 
relevant private treatment records.  
Associate all non-duplicative records with 
the claims folder.  

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


